Citation Nr: 0736132	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for spina bifida 
occulta.

3.  Entitlement to an initial evaluation in excess of 20 
percent for chronic lumbosacral strain with mild facet 
arthropathy at L4-L5.

4.  Entitlement to an initial evaluation in excess of 10 
percent for recurrent deep vein thrombosis of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1988 to February 
1992 and from January 1995 to April 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  

With regard to the issue of deep vein thrombosis of the left 
lower extremity, the Board notes that the RO granted service 
connection for deep vein thrombosis in January 2004 and 
assigned a noncompensable disability evaluation.  In an 
October 2005 rating determination, the RO increased the 
veteran's disability evaluation from noncompensable to 10 
percent disabling back to the original effective date.  


FINDINGS OF FACT

1.  The veteran does not currently have scoliosis.  

2.  The competent medical evidence of record shows that the 
veteran is diagnosed with congenital spina bifida.

3.  The medical evidence does not establish that the 
veteran's congenital spina bifida increased in severity or 
sustained a superimposed injury during service.

4.  The veteran's low back disability is manifested by 
limitation of forward flexion to no worse than 55 degrees, 
extension to no worse than 10 degrees, lateral flexion to no 
worse than 15 degrees, and rotation to no worse than 20 
degrees without disc disease, neurologic impairment, listing 
of the entire spine, or abnormal mobility on forced motion.

5.  The veteran's recurrent deep vein thrombosis of the left 
lower extremity is manifested by intermittent edema, aching 
and fatigue in the leg after prolonged walking, standing, or 
sitting, with symptoms significantly relieved by elevation of 
the left leg; he does not wear compression hosiery.


CONCLUSIONS OF LAW

1.  Scoliosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Spina bifida or a disability superimposed on spina bifida 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain with mild facet arthropathy at 
L4-L5 have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5292, 5295 (2003); 
Diagnostic Codes 5235 to 5243 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for recurrent deep vein thrombosis of the left lower 
extremity have not been met at any time.  38 U.S.C.A. § 1155, 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.104, Diagnostic Code 7121 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The May 2003, July 2003, September 2004, and April 2006 VCAA 
letters informed the veteran of the information and evidence 
necessary to substantiate the claims, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The April 2006 letter 
specifically requested that the veteran submit all evidence 
in his possession as it related to the issues on appeal.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the May 2003, July 2003, and September 2004 
notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to 
the issues of evaluations for the lower left extremity deep 
vein thrombosis and the lumbosacral strain, once service 
connection is established further VCAA notice as to 
downstream issues, such as the initial evaluation of the 
disability, is not ordinarily required.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-493 (2006).  Moreover, once 
service connection is granted the claim is substantiated, and 
further VCAA notice as to the rating or effective date 
elements is not required.  Dingess v. Nicholson, at 490-1. 

As to the issues of service connection for spina bifida 
occulta and scoliosis, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for these disabilities in April 
2006.  Even if the notice were found to be procedurally 
deficient, as the Board concludes below that the 
preponderance of the evidence is against the service 
connection claims, any question as to the appropriate 
disability rating or effective date to be assigned would be 
rendered moot.  

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Scoliosis

The Board notes that the veteran's service medical records 
reveal that x-rays taken in June 1999 demonstrated that the 
veteran had mild scoliosis of the lumbar spine which was 
convexed to the right.  There were no signs of fracture, 
spondylolysis or subluxation noted at that time.  

At the time of a December 2003 VA examination, x-rays of the 
lumbar spine revealed very mild arthropathy at L4-5, which 
was unremarkable.  The examiner further noted that there was 
an incidental finding of spina bifida occulta which was 
reported as a genetic deformity and probably not contributing 
to discomfort at all.  There was also loss of the lordotic 
curve of the spine region which would be consistent with 
muscle spasm.  The examiner stated that there was no clinical 
evidence of scoliosis.  It was the examiner's assessment that 
the veteran had spina bifida occulta, incidental finding of 
mild facet arthropathy, and chronic lumbosacral strain.  

The veteran was afforded an additional VA examination in 
October 2004.  X-rays taken of the lumbar spine at that time 
revealed mild facet joint arthropathy at L4-5.  Otherwise, 
they were essentially unremarkable except for an incidental 
finding of spina bifida occulta which appeared to be a 
genetic deformity and was in the examiner's opinion not 
contributing to his discomfort.  The examiner further stated 
that there was an obvious loss of lordotic curve in the 
lumbar spine which was consistent with muscle spasm.  
Diagnoses of spina bifida occulta, incidental finding; facet 
joint arthropathy; and chronic lumbosacral strain, were 
rendered.  There were no findings of scoliosis at that time.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The objective medical findings demonstrate that the veteran 
does not currently have scoliosis.  While the veteran was 
noted to have scoliosis on one occasion in service, There has 
been no demonstration of scoliosis subsequent to service.  At 
the time of the veteran's December 2003 VA examination, the 
examiner indicated that there was no clinical evidence of 
scoliosis.  Moreover, scoliosis was not identified on x-rays 
taken at the time of the veteran's December 2003 and October 
2004 VA examinations.  Furthermore, the October 2004 VA 
examiner made no findings related to scoliosis.  

As to the veteran's beliefs that he currently has scoliosis, 
the Board notes that he is not qualified to render an opinion 
as to whether he currently has scoliosis and whether that 
condition is related to service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim 
that the veteran has scoliosis, his claim for service 
connection for scoliosis must be denied. 




Spina Bifida Occulta

VA medical records show the veteran has spina bifida occulta, 
which is a congenital cleft of the spinal column.  Blanchard 
v. Derwinski, 3 Vet. App. 300, 301 (1992).  Congenital or 
developmental defects, however, are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  The Court has 
specifically determined that "spina bifida occulta, a 
congenital condition, is noncompensable under applicable 
law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992). 

Many such defects, however, can be subject to superimposed 
disease or injury.  If, during an individual's military 
service, superimposed disease or injury does occur, service 
connection may indeed be warranted for the resultant 
disability.  See VAOGCPREC 82-90.  Specifically, the VA 
General Counsel, in a precedent opinion, indicated that there 
is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82-
90.

As noted above, the December 2003 examiner observed an 
incidental finding of spina bifida occulta which was reported 
as a genetic deformity and probably not contributing to 
discomfort at all.  It was the examiner's assessment that the 
veteran had spina bifida occulta which was an incidental 
finding.  The October 2004 VA examiner indicated that x-rays 
taken of the lumbar spine revealed mild facet joint 
arthropathy at L4-5 and were otherwise essentially 
unremarkable except for an incidental finding of spina bifida 
occulta which appeared to be a genetic deformity and was not 
contributing to his discomfort.  A diagnosis of spina bifida 
occulta, incidental finding, was rendered at that time.  

As the veteran's spina bifida does not constitute a 
disability, and because there is no injury or disease 
superimposed onto his spina bifida occulta, the Board must 
conclude that the record does not contain a current 
disability involving spina bifida.  As previously stated, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Accordingly, as there is no 
objective evidence of a disorder involving spina bifida, 
service connection is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Chronic Lumbosacral Strain with Mild Facet Arthropathy at L4-
L5

Under the rating criteria in effect prior to September 26, 
2003, a 20 percent disability evaluation was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  A 40 percent disability evaluation was 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under rating criteria in effect prior to September 26, 2003, 
a 20 percent disability evaluation was warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

Under regulations, effective September 26, 2003, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully  noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran was afforded a VA examination in December 2003.  
At the time of the examination, the veteran reported that he 
had been told in the past that he had spina bifida occulta.  
He complained of pain with standing or bending.  The veteran 
took Flexeril, Vicodin, and anti-inflammatories.  He 
described his pain as 10/10 at worst and 5/10 on average.  He 
denied any other associated symptoms other than the pain.  He 
did not use a cane, crutch, or walker.  The veteran reported 
using a back brace on an intermittent basis.  He stated that 
he could walk 200 to 300 yards before he had to rest or 
before the pain increased.  He denied unsteadiness, 
radiculopathy, or paresthesia.  

Physical examination revealed deep tendon reflexes of the 
knee to be 2/4 and 1/4 at the ankle, bilaterally.  Straight 
leg raising was negative.  The veteran was able to heel and 
toe raise adequately.  Sensation was intact and there were no 
fasciculations appreciated.  The veteran could forward flex 
to 75 degrees with the onset of pain and muscle spasm and 
increased muscle spasm when he stood erect.  Left and right 
lateral flexion was to 25 degrees, while left and right 
rotation was to 30 degrees.  Extension was to 15 degrees with 
discomfort.  There was no clinical evidence of scoliosis.  
There was muscle spasm appreciated in the paraspinous muscles 
of the lumbar spine.  

At the time of an October 2004 VA examination, the veteran 
complained of pain when standing or bending.  He worked in 
telecommunications and was taking Vicodin, Flexeril, and an 
anti-inflammatory.  He rated his pain as 10/10 at worst and 
5/10 on average.  He had recently had exacerbations that were 
sharp stabbing pains that went down his right leg with 
anterolateral paraesthesia in the right leg.  He did not use 
a cane, crutch, or walker.  He stated that he used a back 
brace pretty much on a continuous basis.  He could walk 200-
300 yards without having to stop for rest.  The veteran 
indicated that he had recently fallen because of the sharp 
stabbing pain.  As a result of the sharp stabbing pain his 
leg gave out and he fell to the ground.  

Range of motion showed forward flexion to be 55 degrees with 
the onset of muscle spasm.  There was an increase of muscle 
spasm when the veteran stood erect.  Left and right lateral 
flexion was to 15 degrees while right and left rotation was 
to 20 degrees.  Extension was to 10 degrees with significant 
discomfort.  Palpation of the lumbar spine showed marked 
muscle spasm along the paraspinous muscles of the lumbar 
spine.  There was tenderness at L4-5 and L5-S1.  There was 
also tenderness along the S1 joints.  Repetitive motion 
caused increase in muscle spasm, decrease in the muscle 
strength, and some increasing discomfort.  

The criteria for a 40 percent evaluation under the old 
criteria of 5295 have not been met.  The veteran has not been 
shown to have severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position; 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

A 40 percent disability evaluation would also not be 
warranted under DC 5292 as the veteran has not been shown to 
have severe limitation of motion of the lumbar spine. At the 
time of his VA examinations, the veteran was shown to have no 
worse than flexion to 55 degrees, left and right lateral 
flexion to 15 degrees, right and left rotation to 20 degrees, 
and extension to 10 degrees.  The examiner did not report 
additional limitation of motion due to functional factors.

As to the criteria in effect subsequent to September 23, 
2003, the evidence demonstrates that the veteran has forward 
flexion well beyond the 30 degrees that would be necessary 
for a higher evaluation under the general rating formula.

The VA examinations also showed no objective medical evidence 
of disc disease or neurologic impairment.  An increased 
rating would, therefore, not be warranted on those bases.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
of the lumbar spine based upon the appropriate codes 
governing limitation of motion.

In the absence of evidence that the disability meets or 
approximates the criteria for an increased rating, the 
evidence is against the claim and it is denied.


Deep Vein Thrombosis of the Left Lower Extremity

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery; a 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121.

At the time of a December 2003 VA examination, the veteran 
was noted to have recurrent DVTs of the left lower extremity.  
Physical examination revealed no edema.  There were no 
varicosities and hair growth was noted on the feet, toes, and 
lower extremities.  The pulses were 2+/4+ and deep tendon 
reflexes were 2+/4+.  The left calf measured 14.5 inches 
while the right calf measured 14 inches.  There were no cords 
noted but mild tenderness was noted on palpation. There was 
no deep erythema or rubor noted.  A diagnosis of recurrent 
deep venous thrombosis was rendered.  

In his February 2004 notice of disagreement, the veteran 
indicated that he disagreed with the findings of the examiner 
as his leg was more swollen than reported.  He stated that 
his leg would swell up after a prolonged period of standing.  
The veteran indicated that his left leg was swollen like a 
cinder block.  

The veteran was afforded an additional VA examination in 
April 2005.  At that time, he complained of aching in the 
legs and feet.  The veteran also complained of cramping 
lasting 5 to 10 minutes at a time and twitching of both legs 
which occurred if he stood in one position for a while or if 
he was driving or sitting in a position such as driving in a 
car for a period of time.  This would last about 15 to 20 
minutes when it did occur.  When it occurred he would have to 
get up and move around or sit with his legs elevated to clear 
them up.  He reported having fatigue but there was no edema.  
He wore thick socks but no compression stockings.  It 
affected his usual activities in that he had to rest 
frequently or stop what he was doing and move around to get 
blood circulating in his legs and elevate his legs to stop 
the twitching and cramping in his feet and legs.  This 
occurred quite often when he was working in his dog kennels 
around the farm.  

Physical examination of the lower extremities revealed no 
asymmetry, good hair distribution, no signs of varicose 
veins, no ulcers, no edema, and no hyper or hypopigmentation.  
The pulses were palpable at +2/4, bilaterally.  

At the time of an August 2005 outpatient visit, the veteran 
complained of twitching and numbness sometimes in his leg.  
Physical examination revealed that the femoral and pedal 
pulses were 2+ on both sides as were the tibialis posterior 
and dorsalis pedis.  The veteran had normal hair growth and 
his walking was described as pretty good.  He complained of 
swelling in the left groin region and he was found to have a 
reducible left groin hernia.  

The Board finds that the veteran is not entitled to an 
increased rating of 20 percent for recurrent deep vein 
thrombosis of the left leg.  VA examinations and treatment 
records reveal that the veteran has edema of the left lower 
extremity on an intermittent basis.  While he does complain 
of pain and swelling that is typically worse after prolonged 
periods of walking and standing, the veteran has indicated 
that his symptoms are alleviated by elevation of the left 
lower extremity.  Moreover, the veteran does not wear 
compression hosiery.  Additionally, the veteran has not been 
diagnosed with eczema, and there is no evidence of stasis 
pigmentation.  There is also no evidence of ulcerations.  In 
order to be entitled to the assignment of a rating higher 
than 10 percent for recurrent deep vein thrombosis of the 
left lower extremity there must be evidence of persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  
Because such is not demonstrated here, an increased rating of 
20 percent is not warranted at any time.  

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected low back disorder or deep vein thrombosis 
of the left lower extremity.  Moreover, he is currently 
employed in the telecommunications field.

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER


Service connection for scoliosis is denied.  

Service connection for spina bifida occulta is denied.  

An evaluation in excess of 20 percent for chronic lumbosacral 
strain with mild facet arthropathy at L4-L5 at any time is 
denied.  

An evaluation in excess of 10 percent for recurrent deep vein 
thrombosis of the left lower extremity at any time is denied.  



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


